Citation Nr: 1627069	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether the reduction in evaluation from 50 percent to 30 percent, effective February 13, 2013, for bilateral pes planus was proper.

2.  Whether the reduction in evaluation from 20 percent to 10 percent, effective April 1, 2014, for upper back strain was proper.

3.  Entitlement to an extraschedular disability in excess of 50 percent for bilateral pes planus.

4.  Entitlement to an evaluation in excess of 20 percent for upper back strain.

5.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal March 2013, April 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

Although the RO has addressed entitlement to a TDIU separately from the increased evaluations on appeal, a review of the record reveals evidence of unemployability and interference with employment as due to these service connected disabilities .  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to his service-connected disabilities, and as such, TDIU is properly before the Board

The issues of entitlement to an extraschedular disability in excess of 50 percent for bilateral pes planus, entitlement to an evaluation in excess of 20 percent for upper back strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A 50 percent evaluation was in effect for bilateral pes planus since August 11, 2009, until the RO reduced the evaluation to 30 percent effective February 13, 2013.
2.  The reduction of the disability evaluation for pes planus from 50 percent to 30 percent was not proper as the evidence did not establish that an improvement in the Veteran's disability had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.

3.  A 20 percent evaluation was in effect for upper back strain since August 8, 2009, until the RO reduced the evaluation to 10 percent effective April 1, 2014.

4.  The reduction of the disability evaluation for upper back strain from 20 percent to 10 percent was not proper as the evidence did not establish that an improvement in the Veteran's disability had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for restoration of a 20 percent rating for upper back strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, considering the favorable outcome detailed below, the these obligations need not be addressed at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Prior to the RO effectuating a 30 percent evaluation effective February 13, 2013, the Veteran's bilateral pes planus was evaluated as 50 percent disabling from August 11, 2009.  The 50 percent evaluation is the maximum schedular evaluation provided for bilateral pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

Under Diagnostic Code 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

The RO has evaluated the Veteran's thoracic spine disability under the provisions for evaluation of the cervical spine, apparently due to indications of limitation of motion of the neck on VA examinations in March 2010 and March 2011.  Prior to the RO's assignment of a 10 percent evaluation effective April 1, 2014, the Veteran's upper back strain was evaluated as 20 percent disabling since August 28, 2009.  Notably, service connection has also been awarded for disability of the lumbar spine, and this disability is separately evaluated.  

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in 38 C.F.R. § 3.105(i), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under 38 C.F.R. § 3.105(e), the beneficiary will be informed that he will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1).

Following the pre-determination procedures specified in 38 C.F.R. § 3.105(e) and (i), final action will be taken.  If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  A written notice of the final action shall be issued to the beneficiary and his representative, setting forth the reasons therefor and the evidence upon which it is based.  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  See 38 C.F.R. § 3.105(i)(2).

The Court has held on a number of occasions that VA is not free to ignore regulations that the Secretary has promulgated consistent with his statutory authority, but rather that the VA is required to apply all relevant statutes and regulations appropriate to the particular case before it.  See Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  The Court has further held that a rating reducing the evaluation assigned a service-connected disability is void ab initio where VA has failed to follow the due process procedures pertaining to such reductions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) (noting that implicit in the regulations pertaining to rating reductions is that a service-connected rating reduction is invalid if the procedures are not followed).

Initially, the Board notes that the Veteran was not provided with notice in accordance with 38 C.F.R. §§ 3.350(e), (i). prior to the reduction of the disability evaluation for pes planus in the March 2013 rating decision.   The Board observes, however, that 38 C.F.R. § 3.105(e) does not apply in this case.  In this regard, that provision applies only when a reduction in evaluation results in a reduction or discontinuance of compensation payments currently being made.  See 38 U.S.C.A. § 5112(b)(6); VAOPGCPREC 71-91 (1991) (holding that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation); see also 38 C.F.R. § 3.105(e).  The Veteran was, however, provided notice and due process with respect to the reduction in the upper back strain.

Along these lines, regardless of any notice provided in accordance with 38 C.F.R. § 3.105, the reduction in the evaluations of pes planus and the upper back strain resulted in no change in the amount of compensation paid to the Veteran.  The March 2013 reduction of the pes planus resulted in no change in the overall 70 percent disability evaluation.  In the March 2013 rating, the RO also granted entitlement to service connection for radiculopathy of the left lower extremity, with a 20 percent disability evaluation effective February 13, 2013, and continued a 20 percent evaluation for degenerative joint disease of the lumbar spine.  With respect to the upper back strain, at the time of the proposal in April 2013 a reduction in that disability would have resulted in a 60 percent combined disability evaluation.  See April 26, 2013, letter.  However, in a March 2014 rating decision, the RO granted entitlement to service connection for tinnitus with a 10 percent disability evaluation, and hearing loss disability with a non-compensable evaluation, each effective May 28, 2013.  These grants along with consideration of the bilateral factor under 38 C.F.R. § 4.26 negated any decrease in compensation paid to the Veteran that would have resulted from the reduction of the service-connected upper back strain from 20 to 10 percent disabling.  See 38 C.F.R. § 4.25, 4.26; see also March 5, 2014, Rating Decision Codesheet.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

Initially, the Board notes that the evaluations were not in effect for five years, therefore the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  See 38 C.F.R. § 3.344(c).  Yet, the Court of Appeals for Veterans Claims (Court) has also stated, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), that the five-year period is merely a guideline, and that the entire clinical record must be reviewed in order to determine whether, in fact, the disorder in issue has actually "stabilized."

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Pes Planus

With respect to the pes planus, the Veteran was examined in February 2013, and the RO relied on this examination in effectuating the reduction from 50 to 30 percent.  Previously, the Veteran was examined in November 2009, and the RO assigned a 50 percent evaluation for bilateral pes planus in a January 2010 rating decision.  

At the time of the VA examination in November 2009, the Veteran reported symptoms of pain, stiffness, fatigability and cramping.  He was able to stand for 15 to 30 minutes and walk 1/4 mile.  He used orthotic inserts and corrective shoes, with fair efficacy.  There was inward bowing with marked displacement of the Achilles tendon, correctible with manipulation and without pain or spasm on manipulation.  There was also forefoot and midfoot malalignment, correctible with manipulation and without pain on manipulation.  There was marked pronation, with the arch present non-weightbearing, but absent otherwise.  The arches were not painful on manipulation.  There was 8 degree eversion of the rearfoot corrected with toe standing.  There was no muscle atrophy.  

After the VA examination, VA records reflect continued assessment of bilateral pes planus.  However, they mainly pertain to the treatment of dystrophic, myocytic toe nails.  Notably, a February 2013 VA podiatry note reflects that foot examination reflected no calluses, ulcers or interdigital issues.  

In February 2013, following the Veteran's claim for increase, he was afforded a VA examination.  The report thereof notes that the Veteran was examined and that his medical records and history were reviewed.  At the time, symptoms of pain on use, pain accentuated with use, and pain on manipulation of the feet were noted.  The feet had characteristic callosities.  Symptoms were relieved with arch supports.  There was not extreme tenderness of the plantar surfaces.  Decreased arch with weightbearing was present.  There was marked deformity and marked pronation, improved by orthotics.  The weight bearing line did not fall over or medial to the great toe, and there was inward bowing of the Achilles.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  

Based upon this evidence, the Board finds that the reduction of the bilateral pes planus disability rating from 50 to 30 percent disabling was improper.  A comparison of the VA examination findings reflects that at each point in time the Veteran's bilateral pes planus symptoms and manifestations were similar.  For example, both examination show that the Veteran reported symptoms of pain and there was marked deformity and marked pronation.  At the time of the November 2009 examination the Veteran reported that he could walk 1/4 mile but during the February 2013 examination, he reported that he could not walk more than a block due to bilateral foot pain, indicating that the symptoms had at least remained the same if not worse.  Thus, the Board finds that the overall there is not a showing of sustained improvement under the ordinary conditions of life and work.   Because the burden is on the VA to show that the rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 50 percent rating must be restored. 

Upper Back Strain

With respect to the Veteran's upper back strain, prior to the reduction, he was last examined in March 2011.  Examination at that time resulted in assessment of a thoracic strain.  The Veteran reported decreased mobility, and difficulty lifting, carrying and reaching.  He reported fatigue, and pain as well.  Range of motion studies of the thoracolumbar and cervical spine were obtained.  With respect to the cervical spine, flexion was from zero to 25 degrees and extension was from zero to 30 degrees, with pain at 15 degrees.  Left and right lateral flexion were each to 30 degrees, with pain throughout range of motion.  Right and left rotation were each to 50 degrees, with pain at 40 degrees.  At the time, the Veteran complained of problems and pain with reaching for objects due to interscapular thoracic pain.  Sensory and motor examination were normal, although some decreased reflexes were noted in the upper extremities.  The Veteran then worked part-time.  He reported flare-ups with activity, such as yard work, reaching and carrying. 

In February 2013, the Veteran was afforded a VA spine examination, which resulted in assessment of lumbar and thoracic DJD.  The Veteran reported pain with reaching and carrying things, and particularly with yard work.  He related pain in the thoracic spine when seated for greater than 30 minutes.  The examiner reviewed the claims file, medical records and examined the Veteran, and addressed the lumbar spine, which is separately rated.

In April 2013, the Veteran was examined by the same examiner that conducted the February 2013 examination to address the cervical spine.  The examiner specifically found that the Veteran had not been diagnosed as having a cervical spine condition.  She also did not diagnose a cervical spine disability at the examination, but rather DJD of the thoracic spine.  The Veteran was unable to reach outward carrying things or do yard work without aggravating thoracic back pain.  Flexion was to 45 degrees.  Extension was to 40 degrees.  Right lateral flexion was to 30 degrees.  Left lateral flexion was to 30 degrees.  Right lateral rotation was to 50 degrees.  Left lateral rotation was to 55 degrees.  The examiner noted no objective evidence of pain on motion.  Following repetitive use, flexion and extension were to 45 degrees, or greater, right lateral flexion was to 30 degrees, left lateral flexion was to 25 degrees, and right and left rotation were each to 60 degrees.  Although, the ranges were limited, the examiner did not address whether this was normal for the Veteran.  There was no muscle spasm or guarding.  Strength was 5/5 in the upper extremities and there was no atrophy.  Triceps reflexes were decreased bilaterally, but neurological examination was otherwise normal.  No imaging studies were obtained.  The examiner felt that the Veteran could perform sedentary employment where he could stretch every 20 minutes, but none involving driving.  The Veteran was limited to how long he could sit.

Of record is a February 2014 VA acute primary care note reflecting a complaint of severe upper back pain, that had increased over the past 6 months.  He related symptoms of tingling in the upper extremities, and neurologic examination showed decreased sensation to light touch.  

Based upon this evidence, the Board finds that the reduction of the upper back disability rating from 20 to 10 percent disabling was improper.  A comparison of the examination findings reflects that the Veteran's range of motion in the cervical spine improved since the March 2011 examination.  However, at each examination the Veteran complained of an inability to reach without intrascapular pain.  At the February 2013 examination, the Veteran was unable to sit for more than 20 minutes due to thoracic pain, and the condition limited his ability to drive.  Not long thereafter, the Veteran complained of increased neck pain and limited extension.  Dofflemyer, supra.  Thus, the Board cannot conclude that any such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life.  There is not a showing of sustained improvement.  Because the burden is on VA to justify the rating reduction, and, for the reasons discussed above, VA failed to meet this burden.  Thus, the 20 percent rating must be restored.





ORDER

Entitlement to restoration of a 50 percent disability rating for pes planus effective February 13, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to restoration of a 20 percent disability rating for upper back strain effective April 1, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, in general, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).

The Veteran not only sought restoration of his ratings, but also increased evaluations.  As outlined above, he was afforded VA examinations in 2013.  The Veteran's representative has asserted that these examinations were insufficient to reduce the evaluations restored hereinabove, and has requested that the Veteran be afforded new VA examinations.  VA records dated after the examination reports reflect worsening symptoms of the spine, and the Veteran points out that his feet continue to worsen.  Given the fact that the Veteran was examined over 3 years ago and the indication of worsening, the Board concludes that new examinations are warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The Veteran also seeks entitlement to a TDIU.  He asserts that his service-connected lumbar disability, upper back strain and bilateral pes planus prevent him from obtaining and/or maintaining substantially gainful employment.  As any decision with respect to the claims noted above may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined and therefore adjudication is deferred until adjudication of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any dated after September 23, 2015.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to address the severity of his bilateral pes planus.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should describe the severity of the Veteran's bilateral pes planus in terms of whether it is mild (symptoms relieved by built-up shoe or arch support), moderate (weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet), severe (marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities), or pronounced (marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances).  The examiner should describe any other associated deformity or functional impairment of the feet, if present, to include addressing whether arthritis of the foot and/or a neurological abnormality of the feet is a manifestation of the service-connected pes planus.

To the extent possible, the examiner should describe whether any foot injury is present, and describe such as moderate, moderately severe or severe, bearing in mind that the terms "moderate," "moderately severe" and "severe" are not defined in the rating schedule and that rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The clinician should also provide information concerning the functional impairment resulting from the disability that may affect his ability to function and perform tasks in a work setting.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected upper back strain.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination. The examination report should specifically state the current range of motion in the thoracic and cervical spine, to include where pain begins, as well as the presence or absence of unfavorable or favorable ankylosis, as well as identify any objective evidence of pain.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should provide information concerning any radiculopathy or any other neurological abnormalities resulting from the service-connected disability

The clinician should also provide information concerning the functional impairment resulting from the disability that may affect his ability to function and perform tasks in a work setting.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion

4.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


